United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-526
Issued: August 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 21, 2007 appellant filed a timely appeal from the November 8, 2007
nonmerit decision of the Office of Workers’ Compensation Programs denying her untimely
request for reconsideration and finding that it failed to establish clear evidence of error. Because
more than one year has elapsed between the last merit decision dated April 27, 2001 and the
filing of this appeal on November 2, 2007, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2) but the Board has
jurisdiction over the nonmerit issue.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.

FACTUAL HISTORY
On May 1, 1980 appellant, then a 39-year-old nurse, filed a traumatic injury claim
alleging that she injured her back that day while lifting a patient. The Office accepted the claim
for a lumbosacral strain, which was later updated to a ruptured disc.1 By letter dated July 14,
1998, it expanded appellant’s claim to include multiple level disc disease and placed her on the
periodic rolls for temporary total disability. Appellant’s claim was later expanded again to
include the condition of sciatic.
On August 17, 1998 Dr. Edward T. Kelley, a second opinion Board-certified orthopedic
surgeon, opined that appellant was capable of working eight hours with restrictions.
Appellant was offered a position as a clerk with the employing establishment, a position
which the Office found to be suitable to her work capabilities and she was given appropriate
notice to accept the position. She did not return to work and the Office found that her reasons for
refusing the position were not justified. The Office also informed appellant that none of the
medical evidence she submitted supported that she was unable to perform the duties of the
offered position or that she was totally disabled.
Accordingly, in a decision dated July 26, 1999, the Office terminated appellant’s
compensation benefits for the reason that she had refused an offer of suitable employment.
On December 8, 1999 appellant requested reconsideration. In support of her request, she
submitted reports documenting her enrollment in a pain management program. In a January 28,
2000 letter, appellant again requested reconsideration and contended that she was unable to
perform the offered position. Specifically, she contended that the physical requirements of the
position were outside her restrictions.
By decision dated March 2, 2000, the Office denied appellant’s request for modification
of the termination of her claim.
By letter dated April 17, 2000, appellant requested reconsideration. It found the medical
evidence was insufficient to establish that she was unable to perform the duties of the offered
position or that she was unable to commute to work.
In a letter dated April 17, 2000, appellant requested reconsideration and submitted an
April 6, 2000 report by Dr. Adrian Bartoli, a treating Board-certified anesthesiologist, and a
May 6, 1999 report by Dr. Norman W. Wall, an examining osteopathic anesthesiology resident,
and Dr. Wendye Robbins, a treating Board-certified anesthesiologist, in support of her request.
By decision dated May 5, 2000, the Office denied appellant’s request for modification of
the termination of her claim. It found the medical evidence contained in the record at the time of
the decision supported the termination of her benefits.

1

By decision dated September 1, 1983, the Office issued a loss of wage-earning capacity determination.

2

On May 15, 2000 appellant requested reconsideration, which was denied in a merit
decision on May 19, 2000.
By letter dated July 28, 2000, appellant requested reconsideration. She contended that
she was physically incapable of performing the offered position or commute to the job due to her
pain. Appellant contends that she was unable to perform the duties of the offered position, which
was supported by reports from treating physicians. She also argues that she sustained a
recurrence of total disability in March 1999 and that the Office mishandled her claim by not
assigning a case manager to facilitate her treatment or coordinate her care.
In a letter dated March 8, 2001, appellant requested reconsideration and that her
compensation be reinstated and submitted evidence in support of her claim.
By merit decision dated April 27, 2001, the Office denied appellant’s request for
modification of the termination of her claim.
Subsequent to the April 27, 2001 decision, the Office continued to receive treatment
notes and medical reports from appellant’s treating physicians regarding her condition.
On January 25, 2006 appellant filed a claim for compensation for the period April 17,
2005 to the present. She noted that, as of April 25, 2005, she receives disability compensation
from the state of California. On May 4, 2006 the Office informed appellant that it was unable to
process her claim. Appellant was informed that her compensation had been terminated effective
July 26, 1999 pursuant to 5 U.S.C. § 8106 as she had refused an offer of suitable work. It noted
that the last merit decision was on April 27, 2001, which denied her request for modification.
Appellant was informed that the Office had not received any further appeal request.
On May 31, 2006 the Office accepted that appellant sustained consequential injuries of a
left ankle sprain and left ganglion cyst due to her May 15, 2005 fall.
In a letter dated July 31, 2007 and received on August 13, 2007, appellant filed a request
for reconsideration. She contended that the Office failed to consider the worsening of her
condition in July 1997 and April 2005. Appellant also contended that the Office erred in
terminating her compensation in 1999 based on her refusal of an offer of suitable work. She
stated, “[w]ho is a better judge in the matter, you or the physicians who are caring for me?”
Appellant also contended that at the time of the termination the Office failed to consult her
physician about the offered position or send a copy of the job description for his review. In
support of her claim, she submitted reports dated April 24 and July 31, 2007 report by
Dr. Laura N. Sciaroni, a treating Board-certified orthopedic surgeon, and a June 20, 2007 report
by Dr. Robert Minkowsky, a treating Board-certified internist.

3

By decision dated November 8, 2007, the Office denied appellant’s request for
reconsideration as it found that it was untimely filed and failed to establish clear evidence of
error.2
LEGAL PRECEDENT
The Federal Employees’ Compensation Act3 provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
application for reconsideration.4 To be entitled to a merit review of an Office decision denying
or terminating a benefit, a claimant must file his or her application for review within one year of
the date of that decision.5 The Board has found that the imposition of the one-year limitation
does not constitute an abuse of the discretionary authority granted the Office under section
8128(a) of the Act.6
Title 20 of the Code of Federal Regulations, section 10.607(b) provides that the Office
will consider an untimely application only if it demonstrates clear evidence of error by the Office
in its most recent merit decision. To establish clear evidence of error, a claimant must submit
evidence relevant to the issue which was decided by the Office. The evidence must be positive,
precise and explicit and must manifest on its face that the Office committed an error. Evidence
which does not raise a substantial question concerning the correctness of the Office’s decision is
insufficient to establish clear evidence of error.7 It is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion. This entails a limited
review by the Office of how the evidence submitted with the reconsideration request bears on the
evidence previously of record and whether the new evidence demonstrates clear error on the part
of the Office. To show clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflict in medical opinion or establish a clear procedural
error, but must be of sufficient probative value to prima facie shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of the Office’s
decision. The Board makes an independent determination of whether a claimant has submitted
clear evidence of error on the part of the Office such that the Office abused its discretion in
denying merit review in the face of such evidence.8
2

The Board notes that, following the November 8, 2007 nonmerit decision, the Office received additional
evidence. However, the Board may not consider new evidence on appeal. See 20 C.F.R. § 501.2(c); Donald R.
Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
3

5 U.S.C. §§ 8101 et seq.

4

20 C.F.R. § 10.605.

5

Id. at § 10.607(a).

6

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

7

See Alberta Dukes, 56 ECAB 247 (2005); see also Leon J. Modrowski, 55 ECAB 196 (2004).

8

See Alberta Dukes, supra note 7.

4

ANALYSIS
The Office properly determined appellant’s application for review. In implementing the
one-year time limitation, the Office’s procedures provide that the one-year time limitation period
for requesting reconsideration begins on the date of the original Office decision.9 However, a
right to reconsideration within one year accompanies any subsequent merit decision on the
issues.10 The last merit decision in this case was the Office’s April 27, 2001 decision, which
denied appellant’s request for modification of the July 26, 1999 decision terminating her wageloss compensation because she had refused an offer of suitable work. As appellant’s letter dated
July 31, 2007, which was received by the Office on August 13, 2007, was submitted more than
one year after the last merit decision of record, it was untimely.
As appellant’s request was filed more than one year after the Office’s April 27, 2001
decision, she must demonstrate clear evidence of error on the issue which was decided by the
Office. In support of her request for reconsideration, appellant submitted medical reports by
Drs. Sciaroni and Minkowsky and reiterated her arguments with regard to how the Office
weighed the medical evidence and its management of her case. Specifically, she contested the
Office decision terminating her compensation in 1999 based on her refusal of an offer of suitable
work as she and her treating physicians were a better judge of her physical ability than the
Office. In addition, appellant contends that the Office erred by failing to provide a copy of the
job description to her treating physician for review. The Board finds that appellant’s complaints
and arguments pertaining to the Office’s determination that the offered job was suitable based
upon the report by Dr. Kelley are not sufficient to prima facie shift the weight and raise
fundamental questions as to the correctness of the December 10, 1995 termination decision.
Additionally, appellant has not demonstrated any error in the Office’s issuance of the July 26,
1999 decision terminating compensation for failure on her part to accept an offer of suitable
work. As the new physician’s reports offered no new evidence on the issues in question, which
was whether the Office properly terminated appellant’s compensation benefits on the grounds
that she refused an offer of suitable work, they are not sufficient to raise a substantial question as
to the correctness of the Office’s decision and, thus, do not substantiate clear evidence of error.11
Accordingly, the Board finds that the arguments and evidence submitted by appellant are
insufficient to demonstrate clear evidence of error.
CONCLUSION
The Office properly refused to reopen appellant’s claim for reconsideration on the merits
on the grounds that her request for reconsideration was not timely filed and failed to demonstrate
clear evidence of error.

9

D.E., 59 ECAB ___ (Docket No. 07-2334, issued April 11, 2008).

10

D.G., 59 ECAB ___ (Docket No. 08-137, issued April 14, 2008); Veletta C. Coleman, 48 ECAB 765 (1993).

11

Thankamma Mathews, 44 ECAB 764 (1993).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 8, 2007 is affirmed.
Issued: August 18, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

